 



Exhibit 10.1
$1,650,000,000
REYNOLDS AMERICAN INC.
$625,000,000 7.250% Senior Secured Notes due 2013
$775,000,000 7.625% Senior Secured Notes due 2016
$250,000,000 7.750% Senior Secured Notes due 2018
guaranteed by
the Guarantors listed on Schedule 1 hereto
PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Purchase Agreement
May 18, 2006
Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
As Representatives of the
several Initial Purchasers listed
in Schedule 2 hereto
Ladies and Gentlemen:
Reynolds American Inc., a North Carolina corporation (the “Company”), proposes
to issue and sell to the several Initial Purchasers listed in Schedule 2 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $625,000,000 principal amount of its 7.250% Senior Secured
Notes due 2013 (the “2013 Notes”), $775,000,000 principal amount of its 7.625%
Senior Secured Notes due 2016 (the “2016 Notes”) and $250,000,000 principal
amount of its 7.750% Senior Secured Notes due 2018 (the “2018 Notes” and
together with the 2013 Notes and the 2016 Notes, the “Securities”). The
Securities will be issued pursuant to an Indenture, to be dated as of the
Closing Date (as defined below) (the “Indenture”), among the Company, the
guarantors listed in Schedule 1 hereto, and The Bank of New York, as trustee
(the “Trustee”).
The Company is issuing the Securities in connection with its acquisition (the
“Acquisition”) of Conwood Holdings Inc., a Delaware corporation (“Conwood”).
Conwood and its subsidiaries will become parties to this Agreement by executing
counterpart signature pages hereto on the Closing Date (as defined below). All
references herein to the subsidiaries of the Company shall be construed to
include Conwood and its subsidiaries as of the Closing Date (as defined below).
The Company’s obligations under the Indenture and the Securities will be
unconditionally guaranteed by each of the guarantors listed in Schedule 1
hereto. All references herein to the “Guarantors” shall be construed to include
(i) as of the date hereof, Santa Fe Natural Tobacco Company, Inc., a New Mexico
corporation, Lane Limited, a New York corporation, RJR Acquisition Corp., a
Delaware corporation, R.J. Reynolds Tobacco Company, a North Carolina
corporation, R.J. Reynolds Tobacco Co, a Delaware corporation, FHS, Inc., a
Delaware corporation, and GMB, Inc., a North Carolina corporation (collectively,
the “Initial Guarantors”) and (ii) as of the Closing Date (as defined below),
the Initial Guarantors and Conwood, Conwood Company, L.P., a Delaware limited
partnership, Conwood Sales Company, L.P., a Delaware limited partnership and
Rosswil LLC, a Delaware limited liability company (collectively, the “Additional
Guarantors” and, together with the Initial Guarantors, the “Guarantors”).
 

1



--------------------------------------------------------------------------------



 



The Company’s obligations under the Indenture and the Securities, and the
Guarantors’ obligations under the Guarantees, will be secured by a lien on
certain assets of the Company and its subsidiaries, pursuant to the security
documents listed in Schedule 3 hereto (the “Security Documents”) to be dated the
Closing Date (as defined below).
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated May 12, 2006 (as amended by the Supplement
to the Preliminary Offering Memorandum set forth on the Term Sheet attached
hereto as Annex B) (the “Preliminary Offering Memorandum”), and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company, the Guarantors and the Securities.
Copies of the Preliminary Offering Memorandum have been, and copies of the
Offering Memorandum will be, delivered by the Company and the Guarantors to the
Initial Purchasers pursuant to the terms of this Agreement. Each of the Company
and the Guarantors hereby confirm that they have authorized the use of the
Preliminary Offering Memorandum, the Time of Sale Information (as defined below)
and the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information (as defined below)
and the Offering Memorandum, shall be deemed to refer to and include any exhibit
thereto and any document incorporated by reference therein.
At 5:30 p.m. on the date of this Agreement (the “Time of Sale”), the following
information shall have been prepared (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.
Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the "Registration Rights Agreement”),
pursuant to which each of the Company and the Guarantors will agree to file one
or more registration statements with the Securities and Exchange Commission (the
"Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.
Each of the Company and the Guarantors hereby confirm their agreement with the
several Initial Purchasers concerning the purchase and resale of the Securities,
as follows:

1   Purchase and Resale of the Securities

  (a)   The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of the 2013 Notes,
the 2016 Notes and the 2018 Notes set forth opposite such Initial Purchaser’s
name in Schedule 2 hereto at a price equal to 97.902% of the principal amount of
the 2013 Notes, 98.163% of the principal amount of the 2016 Notes and 98.109% of
the principal amount of the 2018

 

2



--------------------------------------------------------------------------------



 



      Notes, in each case, plus accrued interest, if any, from May 31, 2006 to
the Closing Date. The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.     (b)   The Company and the Guarantors understand that the
Initial Purchasers intend to offer the Securities for resale on the terms set
forth in the Time of Sale Information. Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

  (i)   it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;     (ii)   it has not solicited offers
for, or offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act
(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; and     (iii)   it has not solicited
offers for, or offered or sold, and will not solicit offers for, or offer or
sell, the Securities as part of their initial offering except:

  (A)   within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or     (B)   in accordance
with the restrictions set forth in Annex C hereto.

  (c)   Each Initial Purchaser acknowledges and agrees that the Company and the
Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f), 6(g), 6(h) and 6(i), counsel for the
Company and the Guarantors, McDara P. Folan, III, Senior Vice President, Deputy
General Counsel and Secretary of the Company, special counsel for the Company
and the Guarantors, and counsel for the Initial Purchasers, respectively, may
rely upon the accuracy of the representations and warranties of the Initial
Purchasers, and compliance by the Initial Purchasers with their agreements,
contained in paragraph (b)(iii)(B) above (including Annex C hereto), and each
Initial Purchaser hereby consents to such reliance.     (d)   The Company and
each Guarantor acknowledge and agree that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser.     (e)   The Company and each Guarantor acknowledges and
agrees that the Initial Purchasers are acting solely in the capacity of an arm’s
length contractual counterparty to the Company and the Guarantors with respect
to the offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as financial advisors or a
fiduciaries to, or agents of, the Company, any Guarantor or any other person.
Additionally, neither the Representatives nor any other Initial Purchaser is

 

3



--------------------------------------------------------------------------------



 



      advising the Company, any Guarantor or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Company and the Guarantors shall consult with their own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated hereby, and neither the
Representatives nor any other Initial Purchaser shall have any responsibility or
liability to the Company or any Guarantor with respect thereto. Any review by
the Representatives or any Initial Purchaser of the Company, any Guarantor, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representatives or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, any Guarantor or any other person.

2   Payment and Delivery

  (a)   Payment for and delivery of the Securities will be made at the offices
of Linklaters, 1345 Avenue of the Americas, New York, New York 10105 at
10:00 A.M., New York City time, on May 31, 2006, or at such other time or place
on the same or such other date, not later than the fifth business day
thereafter, as the Representatives and the Company may agree upon in writing.
The time and date of such payment and delivery is referred to herein as the
“Closing Date”.     (b)   Payment for the Securities shall be made by wire
transfer in immediately available funds to the account(s) specified by the
Company to the Representatives against delivery to Cede & Co. as nominee of the
Depository Trust Company, for the account of the Initial Purchasers, of one or
more global notes representing each of the 2013 Notes, the 2016 Notes and the
2018 Notes (collectively, the “Global Notes”), with any transfer taxes payable
in connection with the sale of the Securities duly paid by the Company. The
Global Notes will be made available for inspection by the Representatives not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.

3   Representations and Warranties of the Company and the Guarantors       The
Company and each Guarantor jointly and severally represents and warrants to each
Initial Purchaser that:

  (a)   Offering Memorandum None of the Preliminary Offering Memorandum or the
Time of Sale Information, at the Time of Sale, or the Offering Memorandum, as of
its date, contained, and at the Closing Date none of the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum will
contain, any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and each of the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company and
the Guarantors in writing by such Initial Purchaser through the Representatives
expressly for use therein. No statement of material fact included in the
Offering Memorandum has been omitted from the Time of Sale Information and no
statement of material fact included in the Time of Sale Information that is
necessary to

 

4



--------------------------------------------------------------------------------



 



      make the statements in the Offering Memorandum, in the light of the
circumstances under which they were made, not misleading, has been omitted from
the Offering Memorandum.     (b)   Additional Written Communications Other than
the Preliminary Offering Memorandum and the Offering Memorandum, neither the
Company nor any Guarantor (including their agents and representatives, other
than the Initial Purchasers) has made, used, prepared, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
“written communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company, any Guarantor or any of their agents
and representatives, an “Issuer Written Communication”) other than the documents
listed on Annex A hereto, including a term sheet substantially in the form of
Annex B hereto, and other written communications used in accordance with
Section 4(c).     (c)   Incorporated Documents The documents incorporated by
reference in the Preliminary Offering Memorandum, the Time of Sale Information
and the Offering Memorandum, when filed with the Commission, conformed or will
conform, as the case may be, in all material respects with the requirements of
the Securities Exchange Act of 1934 (the “Exchange Act”) and the applicable
rules and regulations of the Commission thereunder, and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.     (d)   Company Financial Statements Other than the financial
statements for Conwood and its subsidiaries, the financial statements and the
related schedules and notes thereto included or incorporated by reference in
each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable. The
financial statements and the related schedules and notes thereto included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum present fairly the
financial position of the Company and its subsidiaries, as of the dates
indicated and the results of operations and the changes in cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby (except as set forth therein); and the
other financial information included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum (other than financial information relating to Conwood) has been
derived from the accounting records of the Company and its subsidiaries, and
presents fairly the information shown thereby; and the pro forma financial
information of the Company and the related schedules and notes thereto included
in each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum includes assumptions based on preliminary estimates of
the fair value of the assets and liabilities of Conwood and its subsidiaries
that provide a

 

5



--------------------------------------------------------------------------------



 



      reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related pro
forma adjustments give appropriate effect to those preliminary adjustments to
the historical financial statement amounts in the pro forma financial
information included in each of the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum, such pro forma financial
information complies as to form with the applicable requirements of generally
accepted accounting principles in the United States (“U.S. GAAP”), and such pro
forma adjustments have been properly applied to the historical amounts in the
compilation of that information and constitute in all material respects a fair
and reliable representation of the historical operating results and financial
positions of the Company and its subsidiaries.     (e)   No Material Adverse
Change There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the financial condition or
results of the operations of the Company and its subsidiaries, taken as a whole,
from that set forth in each of the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum.     (f)   Organization and Good
Standing The Company and each Guarantor has been duly incorporated, is validly
existing and in good standing under the laws of its jurisdiction of
organization, has the corporate power and authority to own property and to
conduct its business as described in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on the business, properties, management,
financial position, results of operations or prospects of the Company and its
subsidiaries, taken as a whole or on the performance by the Company and the
Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”).     (g)   Capitalization The Company has an
authorized capitalization as set forth in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of the Company and each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying shares
and except as otherwise described in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum) and are
owned directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party (except as otherwise described in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum).     (h)   Due Authorization The Company and each Guarantor has the
full right, power and authority to execute and deliver this Agreement, the
Securities (including each related Guarantee), the Security Documents, the
Exchange Securities, and the Registration Rights Agreement (collectively, the
“Transaction Documents”) and to perform its

 

6



--------------------------------------------------------------------------------



 



      obligations hereunder and thereunder; and all action required to be taken
for the due and proper authorization, execution and delivery of each of the
Transaction Documents by the Company and each Guarantor and the consummation of
the transactions contemplated hereby and thereby has been duly and validly
taken.     (i)   The Indenture The Indenture has been duly authorized by the
Company and each Guarantor and, when duly executed and delivered by the Company
and each Guarantor will constitute a valid and legally binding agreement of the
Company and each Guarantors enforceable against the Company and each Guarantor
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.     (j)   The Securities and the
Guarantees The Securities have been duly authorized by the Company and, when
duly executed, authenticated, issued and delivered as provided in the Indenture
and paid for as provided herein, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company
enforceable against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; the Guarantee of each Guarantor contained in the Indenture, assuming
(i) the taking of all necessary action to approve the issuance and terms of such
Guarantees and related matters by the Board of Directors of such Guarantor, a
duly constituted and acting committee of such Board or duly authorized officers
of such Guarantor, (ii) the due execution, authentication, issuance and delivery
of the Securities underlying the Guarantees upon payment for and delivery of the
Securities in accordance with this Agreement and (iii) the due execution,
delivery and issuance of such Guarantee, will constitute the valid and legally
binding obligation of each of such Guarantors enforceable against each such
Guarantor in accordance with its terms, subject to the Enforceability
Exceptions, and entitled to the benefits of the Indenture.     (k)   Security
Documents. Each of the Security Documents, when duly authorized, executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
its terms, subject to the Enforceability Exceptions.     (l)   The Exchange
Securities On the Closing Date, the Exchange Securities will have been duly
authorized by the Company and each related Guarantee will have been duly
authorized by the respective Guarantor thereof and, when duly executed,
authenticated, issued and delivered as contemplated by the Registration Rights
Agreement, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company, as issuer, and the
Guarantors, as guarantors, enforceable against the Company and the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

7



--------------------------------------------------------------------------------



 



  (m)   Purchase and Registration Rights Agreements This Agreement has been duly
authorized, executed and delivered by the Company and each Guarantor and
constitutes a valid and legally binding agreement of the Company and each
Guarantor; and the Registration Rights Agreement has been duly authorized by the
Company and each Guarantor and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each Guarantor enforceable against
the Company and each Guarantor in accordance with its terms, subject to the
Enforceability Exceptions.     (n)   Descriptions of the Transaction Documents
Each Transaction Document and the Indenture conforms in all material respects to
the description thereof contained in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum.     (o)  
No Violation or Default None of the Company or any of its subsidiaries is (i) in
violation of its charter, by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.     (p)   No Conflicts The execution,
delivery and performance by the Company and the Guarantors of each of the
Transaction Documents to which each is a party, the issuance and sale of the
Securities (including the Guarantees) and compliance by the Company and the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or, except as contemplated by the Transaction Documents, result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the charter, by-laws or
similar organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.     (q)   No Consents Required Assuming the
accuracy of the Initial Purchasers’ representations and warranties contained
herein and their compliance with the

 

8



--------------------------------------------------------------------------------



 



      agreements herein, no consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of its subsidiaries of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by the Company and each of its subsidiaries with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers and (ii) with respect to the Exchange
Securities (including the related guarantees) under the Securities Act and
applicable state securities laws as contemplated by the Registration Rights
Agreement.     (r)   Legal Proceedings There are no legal or governmental
proceedings pending or, to the best of the Company’s knowledge, threatened to
which the Company or any of its subsidiaries is or may be a party or to which
any of their properties is subject other than proceedings accurately described
in all material respects in, or incorporated by reference into, each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum and proceedings that would not have a Material Adverse Effect on the
power or ability of the Company or any Guarantor to perform its obligations
under the Transaction Documents or the Indenture or to consummate the
transactions contemplated by each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum.     (s)   Environmental
Laws The Company and each of its subsidiaries (i) is in compliance with any and
all applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its respective business and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except as described in each of the Preliminary Offering Memorandum,
the Time of Sale Information and the Offering Memorandum or except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect. There are no costs or liabilities associated
with Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, singly or in the aggregate, have a Material Adverse Effect, except as
described in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum.     (t)   Independent Accountants KPMG
LLP, who has certified certain financial statements of the Company and its
subsidiaries, is an independent registered public accounting firm with respect
to the Company and its subsidiaries, as required by the Securities Act.

 

9



--------------------------------------------------------------------------------



 



  (u)   Investment Company Act None of the Company or any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum will
be, an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, “Investment
Company Act”).     (v)   No Broker’s Fees None of the Company or any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.     (w)
  Rule 144A Eligibility On the Closing Date, the Securities will not be of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum, as of their respective dates,
contains or will contain all the information that, if requested by a prospective
purchaser of the Securities, would be required to be provided to such
prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.    
(x)   No Integration None of the Company, any Guarantor or any of its or their
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.     (y)   No
General Solicitation or Directed Selling Efforts None of the Company, any
Guarantor or any of its or their affiliates or any other person acting on behalf
of any of them (other than the Initial Purchasers, as to which no representation
is made) has (i) solicited offers for, or offered or sold, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.     (z)   Securities
Law Exemptions Assuming the accuracy of the representations and warranties of
the Initial Purchasers contained in Section 1(b) (including Annex C hereto) and
their compliance with their agreements set forth therein, it is not necessary,
in connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum,
to register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.     (aa)   No Stabilization None of the Company,
any Guarantor nor any of its or their affiliates has taken, directly or
indirectly, any action designed to or that could reasonably be

 

10



--------------------------------------------------------------------------------



 



      expected to cause or result in any stabilization or manipulation of the
price of the Securities.     (bb)   Forward-Looking Statements No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained or incorporated by reference
in the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum has been made or reaffirmed without a reasonable basis or
has been disclosed other than in good faith.

4   Further Agreements of the Company and the Guarantors       The Company and
each Guarantor jointly and severally covenants and agrees with each Initial
Purchaser that:

  (a)   Delivery of Copies The Company and the Guarantors will deliver to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum (including all amendments
and supplements thereto) as the Representatives may reasonably request.     (b)
  Amendments or Supplements Before finalizing the Offering Memorandum or making
or distributing any amendment or supplement to any of the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum or filing
with the Commission any document that will be incorporated by reference therein,
the Company and the Guarantors will furnish to the Representatives and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum,
amendment, supplement or document, and will not distribute any such proposed
Offering Memorandum, amendment or supplement or file any such document with the
Commission (unless so required by law) to which the Representatives reasonably
object.     (c)   Additional Written Communications. Before preparing, using,
authorizing, approving or referring to any Issuer Written Communication that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(other than written communications that are listed on Annex A hereto and the
Offering Memorandum), the Company and the Guarantors will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such proposed
Issuer Written Communication for review and will not use, authorize, approve or
refer to any such Issuer Written Communication to which the Representatives
reasonably object.     (d)   Notice to the Representatives The Company and the
Guarantors will advise the Representatives promptly, and confirm such advice in
writing, (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of any of the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of

 

11



--------------------------------------------------------------------------------



 



      the circumstances existing when such Preliminary Offering Memorandum, Time
of Sale Information or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company or the Guarantors of any
notice with respect to any suspension of the qualification of the Securities for
offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and the Company and the Guarantors will use their
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Preliminary Offering Memorandum, the Time of
Sale Information or the Offering Memorandum or suspending any such qualification
of the Securities and, if any such order is issued, will use their reasonable
best efforts to obtain as soon as possible the withdrawal thereof.     (e)  
Ongoing Compliance of the Offering Memorandum (1) If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering
Memorandum, is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) in this Section 4, file with the
Commission any document to be incorporated by reference therein and furnish to
the Initial Purchasers, and to such dealers as the Representatives may
designate, such amendments or supplements to the Offering Memorandum, as may be
necessary so that the statements in the Offering Memorandum, as so amended or
supplemented (or including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law, and (2) if at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information so that any of the
Time of Sale Information will not include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company and the Guarantors will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) in this Section 4, furnish to the Initial Purchasers such amendments or
supplements to any of the Time of Sale Information (or any document to be filed
with the Commission and incorporated by reference therein) as may be necessary
so that the statements in any of the Time of Sale Information as so amended or
supplemented will not, in the light of the circumstances under which they were
made, be misleading.     (f)   Blue Sky Compliance The Company and the
Guarantors will cooperate with the Initial Purchasers to qualify the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
as the Representatives shall reasonably request and will

 

12



--------------------------------------------------------------------------------



 



      continue such qualifications in effect so long as required for the
offering and resale of the Securities; provided that neither the Company nor any
Guarantor shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.     (g)   Clear Market During
the period from the date hereof and for a period of 180 days from the Closing
Date, the Company and the Guarantors will not, without the prior written consent
of the Representatives, offer, sell, contract to sell or otherwise dispose of,
directly or indirectly, or announce the offering of, any debt securities
substantially similar to the Securities or securities convertible into such debt
securities issued or guaranteed by the Company or the Guarantors.     (h)   Use
of Proceeds The Company will apply the net proceeds from the sale of the
Securities as described in the Offering Memorandum under the heading “Use of
Proceeds.”     (i)   Supplying Information While the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company and the Guarantors will, during any period
in which the Company or any Guarantor is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.  
  (j)   DTC The Company and the Guarantors will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
The Depository Trust Company (“DTC”).     (k)   No Resales by the Company and
the Guarantors Until the issuance of the Exchange Securities, the Company and
the Guarantors will not, and will not permit any of their affiliates (as defined
in Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company,
the Guarantors or any of their affiliates and resold in a transaction registered
under the Securities Act.     (l)   No Integration None of the Company, any
Guarantor or any of their affiliates (as defined in Rule 501(b) of Regulation D)
will, directly or through any agent, sell, offer for sale, solicit offers to buy
or otherwise negotiate in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.    
(m)   No General Solicitation or Directed Selling Efforts None of the Company,
any Guarantor or any of their affiliates or any other person acting on behalf of
any of them (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner

 

13



--------------------------------------------------------------------------------



 



      involving a public offering within the meaning of Section 4(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.     (n)   No Stabilization Neither the Company nor
any Guarantor will take, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.     (o)   Filing of Exchange Act
Documents The Company will file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act.     (p)  
Acquisition Consummation On or prior to the Closing Date, the Acquisition will
have been consummated.     (q)   Joinder The Company and the Guarantors will
cause each of Conwood, Conwood Company, L.P., Conwood Sales Company, L.P. and
Rosswil LLC to become a party to this Agreement by executing a signature page
hereto.

5   Certain Agreements of the Initial Purchasers       Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) a written communication that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference) in the Preliminary
Offering Memorandum, (ii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above, (iii) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing, or (iv) any written communication relating to or that contains the
terms of the Securities and/or other information that was included (including
through incorporation by reference) in the Preliminary Offering Memorandum.

6   Conditions of Initial Purchasers’ Obligations       The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

  (a)   Representations and Warranties The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.     (b)   No Downgrade Subsequent to the execution and delivery of
this Agreement, (i) no downgrading shall have occurred in the rating accorded
the Securities or any other debt securities or preferred stock issued or
guaranteed by the Company or the Guarantors by any “nationally recognized
statistical rating organization”, as such term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act; and (ii) no such

 

14



--------------------------------------------------------------------------------



 



      organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any Guarantor or any of its subsidiaries (other
than an announcement with positive implications of a possible upgrading).    
(c)   No Material Adverse Change Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Preliminary Offering Memorandum, the Time of Sale Information
(excluding any amendment or supplement thereto) the Offering Memorandum
(excluding any amendment or supplement thereto or any document filed with the
Commission after the date hereof and incorporated by reference therein) and the
effect of which in the reasonable judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum.     (d)   Officer’s Certificate The Representatives shall
have received on and as of the Closing Date a certificate of an executive
officer of the Company and of each of the Guarantors who has specific knowledge
of the Company’s or such Guarantor’s financial matters and is satisfactory to
the Representatives (i) confirming that such officer has carefully reviewed the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum and, to the best knowledge of such officer, the representation set
forth in Section 3(a) and 3(c) hereof is true and correct, (ii) confirming that
the other representations and warranties of the Company and the Guarantors in
this Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above (such officer need not
certify as to the judgment of the Representatives with respect to paragraph
(c) above).     (e)   Company Comfort Letters On the date of this Agreement and
on the Closing Date, KPMG LLP shall have furnished to the Representatives, at
the request of the Company and the Guarantors, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information of the Company and its subsidiaries contained or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.     (f)   Conwood Comfort Letters On
the date of this Agreement and on the Closing Date, KPMG LLP shall have
furnished to the Representatives, at the request of the Company and the
Guarantors, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the

 

15



--------------------------------------------------------------------------------



 



      Representatives, containing statements and information of the type
customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information of Conwood
and its subsidiaries contained or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum.     (g)   Opinion of Counsel for the Company and the Guarantors
Kilpatrick Stockton LLP, counsel for the Company and the Guarantors, shall have
furnished to the Representatives, at the request of the Company and the
Guarantors, their written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex D hereto.     (h)   Opinion of
McDara P. Folan, III. McDara P. Folan, III, Senior Vice President, Deputy
General Counsel and Secretary of the Company, shall have furnished to the
Representatives, at the request of the Company and the Guarantors, his written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representatives, to the effect set
forth in Annex E hereto.     (i)   Opinion of Special Counsel for the Company
and the Guarantors Womble Carlyle Sandridge & Rice, special counsel for the
Company and the Guarantors, shall have furnished to the Representatives, at the
request of the Company and the Guarantors, their written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in Annex
F hereto.     (j)   Opinion of Counsel for the Initial Purchasers The
Representatives shall have received on and as of the Closing Date an opinion of
Linklaters, counsel for the Initial Purchasers, with respect to such matters as
the Representatives may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.     (k)   No Legal Impediment to Issuance No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Securities or the issuance of the Guarantees; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.     (l)   Good Standing The Representatives shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and each of the Guarantors in their respective
jurisdictions of organization and their good standing in such other
jurisdictions as the Representatives may reasonably request, in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

 

16



--------------------------------------------------------------------------------



 



  (m)   Registration Rights Agreement The Initial Purchasers shall have received
a counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and of each Guarantor.
    (n)   DTC The Securities shall be eligible for clearance and settlement
through DTC.     (o)   Acquisition Consummation On or prior to the Closing Date,
the Acquisition shall have been consummated.     (p)   Credit Facilities Each
condition to the closing of the Company’s senior secured term loan facility,
senior secured revolving credit facility and 364-day senior secured term loan
facility to be entered into on or about the closing date (collectively, the
“Credit Facilities”) shall have been satisfied, (ii) no event of default or
event that, with the giving of notice or lapse of time, or both, would
constitute an event of default under the Credit Facilities shall have occurred
and (iii) the closing under the Credit Facilities and the borrowing of
approximately $1.55 billion thereunder shall have been consummated, and the
Representatives shall have received evidence reasonably satisfactory to them of
such closings and borrowings.     (q)   Joinder Each of Conwood, Conwood
Company, L.P., Conwood Sales Company, L.P. and Rosswil LLC shall have become
parties to this Agreement by executing counterpart signature pages hereto.    
(r)   Additional Documents On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representatives such further certificates
and documents as the Representatives may reasonably request.

    All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.   7   Indemnification and Contribution

  (a)   Indemnification of the Initial Purchasers The Company and the Guarantors
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
reasonable losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in
each of the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum (or any amendment or supplement thereto), or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the

 

17



--------------------------------------------------------------------------------



 



      Company and the Guarantors in writing by such Initial Purchaser through
the Representatives expressly for use therein.     (b)   Indemnification of the
Company and the Guarantors Each Initial Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors and officers and each person, if any, who controls the
Company or any Guarantor within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the indemnity set forth
in paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Company and the Guarantors in writing by such Initial Purchaser through the
Representatives expressly for use in any of the Preliminary Offering Memorandum,
the Time of Sale Information and the Offering Memorandum (or any amendment or
supplement thereto); it being understood that the only such information consists
of the following: the fifth sentence of the eighth paragraph under the heading
“Plan of Distribution” and the ninth, tenth and twelfth paragraphs under the
heading “Plan of Distribution.”     (c)   Notice and Procedures If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 7. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 7 that the Indemnifying
Person may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding, as incurred upon the
receipt by the Indemnifying Person of an invoice therefor. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is

 

18



--------------------------------------------------------------------------------



 



      understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such reasonable
fees and expenses shall be reimbursed as they are incurred upon the receipt by
the Indemnifying Person of an invoice therefor. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Company, the Guarantors and
any control persons of the Company and the Guarantors shall be designated in
writing by the Company and the Guarantors. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.     (d)   Contribution If the indemnification provided for in paragraphs
(a) and (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same

 

19



--------------------------------------------------------------------------------



 



      respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Guarantors or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.     (e)  
Limitation on Liability The Company, the Guarantors and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 6 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim subject to the receipt by the
Indemnifying Person of an invoice therefor. Notwithstanding the provisions of
this Section 7, in no event shall an Initial Purchaser be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.     (f)   Non-Exclusive Remedies
The remedies provided for in this Section 7 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

8   Termination       This Agreement may be terminated in the absolute
discretion of the Representatives, by notice to the Company and the Guarantors,
if after the execution and delivery of this Agreement and prior to the Closing
Date (a) trading generally shall have been suspended or materially limited on
the New York Stock Exchange or the over-the-counter market; (b) trading of any
securities issued or guaranteed by the Company or the Guarantors shall have been
suspended on any exchange or in any over-the-counter market; (c) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities; or (d) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the judgment of the

 

20



--------------------------------------------------------------------------------



 



    Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum.  
9   Defaulting Initial Purchaser

  (a)   If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company and the
Guarantors on the terms contained in this Agreement. If, within 36 hours after
any such default by any Initial Purchaser, the non-defaulting Initial Purchasers
do not arrange for the purchase of such Securities, then the Company and the
Guarantors shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non defaulting Initial Purchasers or the Company and the Guarantors may postpone
the Closing Date for up to five full business days in order to effect any
changes that in the opinion of counsel for the Company and the Guarantors or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company and the Guarantors agree to promptly prepare any amendment or
supplement to the Offering Memorandum that effects any such changes. As used in
this Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 2 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.     (b)   If, after
giving effect to any arrangements for the purchase of the Securities of a
defaulting Initial Purchaser or Initial Purchasers by the non-defaulting Initial
Purchasers and the Company and the Guarantors as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company and the Guarantors shall have the right to
require each non-defaulting Initial Purchaser to purchase the principal amount
of Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.     (c)   If, after giving effect to any
arrangements for the purchase of the Securities of a defaulting Initial
Purchaser or Initial Purchasers by the non-defaulting Initial Purchasers and the
Company and the Guarantors as provided in paragraph (a) above, the aggregate
principal amount of such Securities that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Securities, or if the
Company and the Guarantors shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial

 

21



--------------------------------------------------------------------------------



 



      Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company or the Guarantors, except
that the provisions of Section 7 hereof shall not terminate and shall remain in
effect.     (d)   Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

10   Payment of Expenses

  (a)   Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantors
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents and the Indenture; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Company and the Guarantors in connection with any “road
show” presentation to potential investors.     (b)   If (i) this Agreement is
terminated pursuant to Section 8, (ii) the Company for any reason fails to
tender the Securities for delivery to the Initial Purchasers or (iii) the
Initial Purchasers decline to purchase the Securities for any reason permitted
under this Agreement other than pursuant to Section 9, the Company and the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the reasonable fees and expenses
of their counsel upon the receipt by the Company of an invoice therefor)
reasonably incurred by the Initial Purchasers in connection with this Agreement
and the offering contemplated hereby.

11   Persons Entitled to Benefit of Agreement       This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of

 

22



--------------------------------------------------------------------------------



 



    Securities from any Initial Purchaser shall be deemed to be a successor
merely by reason of such purchase.   12   Survival       The respective
indemnities, rights of contribution, representations, warranties and agreements
of the Company, the Guarantors and the Initial Purchasers contained in this
Agreement or made by or on behalf of the Company, the Guarantors or the Initial
Purchasers pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Securities and shall
remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Company, the Guarantors or the
Initial Purchasers.   13   Certain Defined Terms       For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended; (d) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; and (e) the term
“significant subsidiary” has the meaning set forth in Rule 1-02 of
Regulation S-X under the Exchange Act.   14   Miscellaneous

  (a)   Authority of the Representatives Any action by the Initial Purchasers
hereunder may be taken by Lehman Brothers Inc., J.P. Morgan Securities Inc. or
Citigroup Global Markets Inc. on behalf of the Initial Purchasers, and any such
action taken by Lehman Brothers Inc., J.P. Morgan Securities Inc. or Citigroup
Global Markets Inc. shall be binding upon the Initial Purchasers.     (b)  
Notices All such notices and communications hereunder shall be in writing and
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; five business days after being deposited in the mail,
postage prepaid, if mailed; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery. Notices to the Initial
Purchasers shall be given to the Representatives c/o Lehman Brothers Inc., 745
Seventh Avenue, New York, New York 10019, Telecopy No.: 646-834-8133, Attention:
Syndicate Registration, with a copy, in the case of any notice pursuant to
Section 7(c), to the Director of Litigation, Office of the General Counsel,
Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New York, New York 10022,
Telecopy No.: 212-520-0421; c/o J.P. Morgan Securities Inc., 270 Park Avenue,
New York, New York 10017, Telecopy No.: 212-834-6081, Attention: High Grade
Syndicate Desk; and c/o Citigroup Global Markets Inc., 388 Greenwich Street, New
York, New York 10013, Telecopy No.: 212-816-7912, Attention: General Counsel.
Notices to the Company and the Guarantors shall be given to them at Reynolds
American Inc., 401 North Main Street, Winston-Salem, North Carolina 27102,
Telecopy No.: (336) 741-2998, Attention: General Counsel.

 

23



--------------------------------------------------------------------------------



 



  (c)   Governing Law This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.     (d)   Counterparts This
Agreement may be signed in counterparts (which may include counterparts
delivered by any standard form of telecommunication), each of which shall be an
original and all of which together shall constitute one and the same instrument.
    (e)   Amendments or Waivers No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.     (f)   Headings The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.     (g)   Execution and Delivery by Certain
Parties Upon their delivery of executed signature pages hereto, this Agreement
shall be deemed executed and delivered by Conwood, Conwood Company, L.P.,
Conwood Sales Company, L.P. and Rosswil LLC, and any representation or warranty
relating to any such entity shall be deemed to be made upon the Closing Date,
and no earlier.

 

24



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

          Very truly yours,
 
        REYNOLDS AMERICAN INC.
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Treasurer
 
        SANTA FE NATURAL TOBACCO COMPANY INC., as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Assistant Treasurer
 
        LANE LIMITED, as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Assistant Treasurer
 
        R.J. REYNOLDS TOBACCO COMPANY, as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Senior Vice President and Treasurer
 
        RJR ACQUISITION CORP., as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Assistant Treasurer

 

25



--------------------------------------------------------------------------------



 



          R. J. REYNOLDS TOBACCO CO., as Guarantor  
By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Vice President and Treasurer
 
        FHS, INC., as Guarantor
 
        By:   /s/ Kathryn A. Premo           Name: Kathryn A. Premo
Title: Treasurer
 
        GMB, INC., as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Treasurer

 

26



--------------------------------------------------------------------------------



 



          Accepted: May 18, 2006  
LEHMAN BROTHERS INC.
 
        For itself and on behalf of the
several Initial Purchasers listed
in Schedule 2 hereto.
 
        By:   /s/ John Cokinos           Name: John Cokinos
Title: Managing Director
 
        J.P. MORGAN SECURITIES INC.
 
        For itself and on behalf of the
several Initial Purchasers listed
in Schedule 2 hereto.
 
        By:   /s/ Maria Sramek           Name: Maria Sramek
Title: Vice President
 
        CITIGROUP GLOBAL MARKETS INC.
 
        For itself and on behalf of the
several Initial Purchasers listed
in Schedule 2 hereto.
 
        By:   /s/ Brian D. Bednarski           Name: Brian D. Bednarski
Title: Director

 

27



--------------------------------------------------------------------------------



 



The undersigned by their signature hereto become parties to this Purchase
Agreement as of the Closing Date.

          CONWOOD HOLDINGS, INC..,
as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Vice President & Treasurer
 
        CONWOOD COMPANY, L.P.,
as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Vice President & Treasurer
 
        CONWOOD SALES COMPANY, L.P.,
as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Vice President & Treasurer
 
        ROSSWIL LLC,
as Guarantor
 
        By:   /s/ Daniel Fawley           Name: Daniel Fawley
Title: Vice President & Treasurer

 

28